                                                                                    FILED
                                                                             U.S. DISTRICT COURl
                                                                                 AUGUSTA G'V.
                           IN THE UNITED STATES DISTRICT COURT                          i pu i . nn
                          FOR THE SOUTHERN DISTRICT OF GEORGIA"                                  "
                                        DUBLIN DIVISION
                                                                            CLERK.          _
   OWNERS INSURANCE COMPANY,                                                     SO.          GA.


            Plaintiff,
                                                  )
   V.                                             )           CIVIL ACTION FILE
                                                              NO. 3:18 CV 00037
   HARPER BUILT, LLC; HARPER
   BUILT CONSTRUCTION,LLC; R.
   TODD INGRAM; HOLLY L. INGRAM;
   CAPITAL CITY BANK; H.B.
   CONCRETE CONTRACTORS, LLC;
   WELLS PLUMBING,LLC; CAMP
   CREEK FURNISHINGS, LLC;
   GARCIA CONSTRUCTION & LAWN
   SERVICE LLC; BILL YOUNG,D/B/A
   BILL YOUNG ROOFING; and
   BOOKER T. THOMAS D/B/A
   THOMAS INTERIOR DRYWALL


            Defendants.


        CONSENT ORDER GRANTING PLAINTIFF OWNERS INSURANCE COMPANYSS
                             MOTION FOR SUMMARY.lUDGMENT

        Plaintiff Owners Insurance Company ("Owners") submitted a Motion for Summary Judgment

(the "Motion")(doc. no, 49) in this action. In the Motion, Owners requests that the Court issue a

declaration that Owners has no duty to defend or indemnify Defendants Harper Built, LLC and

Harper Built Construction, LLC (collectively, the "Harper Entities") under Owners Insurance

Company Policy number 102318-48359403-15 (the "Policy") with respect to the lawsuit filed by R.

Todd Ingram and Holly L. Ingram (the "Ingrams"), styled R. Todd Ingram and Holly L. Ingram v.

Harper Built, LLC, et al. Case No. 18-CG-0228-DG, Superior Court of Laurens County, Georgia

(the "Underlying Lawsuit"). Harper Built, LLC and Harper Built Construction, LLC, have consented

to the Motion and to this Consent Order. Capital City Bank did not file a response to the Motion, but


                                                 -1-
does not consent to this Consent Order. The Clerk has entered default as to the remaining defendants.

(See Entry of Default, Doc. No. 43.)

       Having considered the Motion and other matters of the record, it is hereby ORDERED AND

ADJUDGED as follows:


          (a)     Owners' Motion for Summary Judgment(doc. no. 49)is GRANTED.

          (b)     Owners has no duty to defend the Harper Entities under the Policy with respect to

                  the Underlying Lawsuit;

          (c)     Owners has no duty to indemnify the Harper Entities under the Policy with

                  respect to any claims that were brought or that could have been brought in the

                  Underlying Lawsuit;

          (d)     None of the parties to the Underlying Lawsuit are entitled to any payments

                  whatsoever under the Policy with respect to any claims that were brought or that

                  could have been brought in the Underlying Lawsuit; and

          (e)     Each party shall bear its own costs.


       Having granted the Motion for Summary Judgment, it appears that all Owners' claims

asserted in this matter have been resolved, even though some Defendants remain in the case.

Accordingly, the parties SHALL advise the Court, in writing, of what claims, if any, remain in the

case within thirty (30) days of the date of this Order. Failure to do so will result in the dismissal of

any remaining claims in this action.

       ORDER ENTERED at Augusta, Georgia,this /                    day of May


                                                     UNITED          ES DISTRICT JUD



                                                  -2-
SWIFT,CURRIE,MCGHEE & HIERS,LLP     LUMLEY & HARPER,LLC

/s/ Christy M. Maple                /s/Jerry A. Lumlev
Mark T. Dietrichs                   Jerry A. Lumley
Georgia Bar No. 221722              Georgia Bar. No.460866
mark.dietrichs@swiftcurrie.com      ilumley@humlevandharper.com
Christy M. Maple                    150 Surrey Lane
Georgia Bar No. 240807              Macon, Georgia 31210
christv.maple@swiftcurrie.com       ATTORNEY FOR DEFENDANTS
Suite 300 The Peachtree             Harper Built, LLC and
1355 Peachtree Street, N.E.         Harper Built Construction
Atlanta, Georgia 30309
(404)874-8800
(404)888-6199- Facsimile
ATTORNEYS FOR PLAINTIFF,
Owners Insurance Company




                                  -3-
